Citation Nr: 0107255	
Decision Date: 03/12/01    Archive Date: 03/16/01

DOCKET NO.  99-10 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee



THE ISSUES

1.  Entitlement to service connection for ankylosing 
spondylitis.

2.  Entitlement to special monthly pension benefits based on 
aid and attendance.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty service from March 1, 1950 
to May 28, 1952 and from May 29, 1952 to July 7, 1954.  The 
RO, in a July 1979 administrative decision, determined that 
the veteran's period of service from March 1, 1950 to October 
1, 1952 was honorable but that his service from October 2, 
1952 to July 7, 1954 was under other than honorable 
conditions.  Thus, it was determined that the veteran was 
entitled to VA benefits for the honorable period of service.  
Subsequently, the Board of Military Corrections determined 
that the veteran's was eligible for an honorable discharge on 
May 28, 1952.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from decisions by the Nashville, Tennessee Department 
of Veterans Affairs (VA) Regional Office (RO).  The RO, in a 
February 1981 rating decision, denied service connection for 
ankylosing spondylitis and, in a January 1982 decision 
letter, denied entitlement to aid and attendance benefits.  
The veteran disagreed with such decisions and filed a timely 
substantive appeal in July 1982 following receipt of a 
Statement of the case.  The veteran requested and was 
scheduled to appear at a hearing at the RO in July 1982; 
however, the veteran canceled this hearing.  According to the 
RO, this was mistakenly determined to be a withdrawal and the 
case was closed.  In a February 1999 rating decision, the RO 
determined that the case had been pending since 1982 and 
issued a Supplemental Statement of the case in June 2000.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the Department of 
Veterans Affairs (VA) with respect to the duty to assist, and 
supersedes the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

The veteran's representative referred the change in the law 
regarding the duty to assist and requested that the veteran 
be scheduled for examinations pertaining to the pending 
issues.  Moreover, the most recent aid and attendance 
examination was in December 1981.  The VA's duty to assist a 
claimant includes obtaining an examination and opinion in 
order to determine the nature and extent of the veteran's 
disability.  Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C.A. §§ 5102-7).  Additionally, the record indicates that 
the veteran was receiving Chapter 31 vocational 
rehabilitation benefits around the time he filed his claim.  
However, the Chapter 31 vocational rehabilitation folder is 
not of record.

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096, 2096-2099 (2000) (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).  In addition, because 
the VA regional office (RO) has not yet considered whether 
any additional notification or development action is required 
under the Veterans Claims Assistance Act of 2000, it would be 
potentially prejudicial to the appellant if the Board were to 
proceed to issue a decision at this time.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992) (published at 57 Fed. Reg. 49,747 (1992)).  
Therefore, for these reasons, a remand is required.  

Although the Board acknowledges that this case has been on 
appeal for a very long time, in order to adequately decide 
the veteran's claim, additional development is required.  
Accordingly, this case is REMANDED for the following:

1.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and etiology of the veteran's 
ankylosing spondylitis.  The claims 
folder should be made available to the 
examiner for review before the 
examination.  The examiner should opine 
whether it is more likely than not that 
the veteran's ankylosis spondylitis is 
related to service.

2.  The veteran should be afforded a VA 
aid and attendance examination.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  

3.  The RO should obtain the veteran's 
Chapter 31 vocational rehabilitation 
folder and associate it with the claims 
folder.

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





